DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-16, 18, 20, 22, 25-26 are pending.  Applicant’s previous election of Claims 16, 18, 20, 22, 25-26 and the following species still applies and claims 1-15 remain withdrawn.  It is noted that Applicant’s elected species is still not supported as previously explained (however there is no claim specifically directed to the species and therefore the issue is moot).

    PNG
    media_image1.png
    419
    663
    media_image1.png
    Greyscale

Response to Amendment
Applicant’s amendment of 05/23/22 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites “the silica nanoparticles surface modified with a fluorine compound selected from a fluorine-modified polysilazane and a fluorine substituted alkyl halide” which is unclear because it appears to refer back to the silica nanoparticles recited in claim 16 but has a narrower Markush group for the fluorine compound that appears to be part of the name of that ingredient in claim 16, and then recites the same amount of this ingredient as is already recited in claim 16, such that it is unclear if this is improper antecedent basis and the amount is supposed to be narrower than claim 16 or if this is intended to narrow the scope of the fluorine compound (in which case it is unclear why Applicant did not simply recite something like “the fluorine compound is selected from…”.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 16, 18, 20, 22, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibamoto et al. (U.S. 2020/0079910) in view of Kim et al. (U.S. 2017/0343704) in view of Fukuda et al. (U.S. 2007/0047087) in view of Hamatsu (JP 02-196812, see machine translation) in view of Kikuchi (U.S. 2018/0361719) in view of Ojima et al. (U.S. 2006/0181774).
Regarding claims 16, 18, 20, 22, 25-26, Shibamoto discloses a hard coat layer provided on a substrate that is cured via a combination of cationic photo and thermal initiators as in claim 16 (see abstract, [0162], [0177]).  The hard coat layer also includes an epoxy silsesquioxane ([0069]) corresponding to the claimed epoxy siloxane, and an epoxy crosslinking agent that overlaps the elected species ([0182], when Y is methylene).  The hard coat layer also generally calls for acrylic compounds ([0196]), silica filler, fluororesins, and leveling agents ([0200]).
Solvent is also disclosed ([0200], [0202]), and while the amount of solvent is not disclosed as claimed this is a product by process limitation that is not given patentable weight because the solvent is not present in the cured product of the composition and therefore the amount of solvent as claimed is only relevant in comparing the amount of other ingredients in the composition as claimed to the amount of ingredient taught in the prior art (because the prior art discloses amounts relative to the composition excluding solvent, whereas the claims recite amounts relative to the composition with solvent).  
The amount of epoxy siloxane and epoxy crosslinker overlap the amounts used in the present application ([0159], [0160], [0198]).  The 70-100wt% range in [0159] is based on the entire composition excluding solvent but is merely preferred and the reference also teaches that the amount of epoxy silsesquioxane may be 70-100wt% of the amount of the cationically and/or radically curable compound in the composition at [0160], and [0198] teaches that there may be 50wt% or less of the cationically and/or radically curable compound relative to the total amount of cationically and/or radically curable compound and the epoxy silsesquioxane.  Thus, there may be, e.g., 50wt% of the epoxy silsesquioxane, 20wt% of fluorine methacrylate (discussed below relative to claim 22), and 30wt% of the epoxy crosslinking agent (discussed below relative to claim 22) (relative to the total amount of cationically and/or radically curable compound and the epoxy silsesquioxane) which is within the ranges of [0160] and [0198].  This amount overlaps the range of claim 16 because the amount of epoxy siloxane in claim 16 is based on the composition including solvent and after factoring out the solvent (which is not present in the cured product anyway, as explained above) would convert the claimed upper endpoint of 30% to approximately 53% (if there is, e.g., 43.7% solvent and 56.3% solids, then 30 parts of epoxy siloxane in 56.3 parts of overall solids corresponds to about 53% of epoxy siloxane as the upper endpoint, see Applicant’s remarks of 05/23/22, page 12) such that the range of Shibamoto (e.g., 50wt% epoxy siloxane) still overlaps the claimed range.
Shibamoto does not disclose the claimed fluoroacrylate or fluorine treated silica, but calls for acrylic compounds, silica filler, and fluororesins as explained above.  Kim is also directed to hard coating compositions (the invention is directed to a low refractive index coating with hard properties by disclosing “scratch resistance,” see abstract, [0009]) comprising epoxy functional polysilsesquioxanes ([0044], [0047]) and teaches that the composition may comprise 1-25wt% (overlapping claim 20) of fluorine substituted methacrylate compounds to provide alkali resistance ([0059]-[0064]) and may comprise nanosilica particle surface modified with fluorine compounds at 10-80 wt% to provide improved durability and scratch resistance ([0074]-[0082]).  Thus, it would have been obvious to have included the fluorine substituted methacrylate compounds and fluorine coated nanoparticles of Kim in the composition of Shibamoto because both compositions are hard (scratch resistant) and because Kim teaches that the above ingredients provide alkali and scratch resistance, respectively.
Kim in modified Shibamoto teaches fluorine surface treatment of the nanosilica particles and suggests attaching the fluorine compound to the particles via hydrolysis and condensation ([0078]) but does not disclose the claimed fluorine compounds.  However, Fukuda is also directed to low refractive index layers comprising silica particles modified with fluorine compounds and teaches that fluoroalkyl silane compounds with alkoxy hydrolyzable groups or halogen hydrolyzable groups may be bound to the silica particles via hydrolysis and condensation of the alkoxy groups (as sought by Kim in modified Shibamoto) (see abstract, [0108], [0125], [0130]-[0132]).  The alkoxy silane fluorine compound is within the scope of claim 16 and the halogen silane fluorine compound (when R is a halogen atom in [0132]) is also a “fluorine substituted alkyl halide” as in claim 25 because there is an alkyl group in the overall compound (when m is 1-3) that is both fluorine substituted (the group on the left) and includes a halogen group (via the silicon atom on the right, nothing in claim 25 precludes the “fluorine substituted alkyl halide” from including a silicon atom).  The fluorine surface treating compound is also within the scope of “fluorine substituted alkyl halide” based on [0128] which teaches that part of the perfluoroalkyl group may include a chlorine halogen atom, thus making that part of the compound a fluorine and halogen substituted alkyl group.  Additionally, because a halogen hydrolyzable group and an alkoxy hydrolyzable group both produce the same siloxane bond when hydrolyzed and condensed, this “halide” aspect of the claim is an immaterial product by process limitation such that both the embodiments of Fukuda (when R is alkoxy and when R is halogen) would fall within the claimed scope because the final cured product would have a siloxane bond where the halogen/alkoxy group was located (and in both embodiments the halogen/alkoxy group is attached to the alkyl group via the silicon atom).
Thus, it would have been obvious to have used the fluoroalkyl silane compounds from Fukuda (as in claims 16 and 25) to surface modify the silica particles in Kim in modified Shibamoto because Fukuda teaches that such compounds are capable of imparting fluorine groups to the surface of the silica particles as desired by Kim in modified Shibamoto.
Kim and Fukuda in modified Shibamoto do not disclose that the silica nanoparticles are dispersed in water or have the claimed pH of claim 26 but this is an immaterial product by process limitation because the cured product as claimed does not include water or have any particular pH.  Even if this was given patentable weight, Fukuda teaches water and acidic conditions may be used during the surface modification of the silica particles ([0150]) and teaches that the amount of water and acid (and thus the pH) may be adjusted to optimize the catalysis of the reaction ([0152]) such that it would have been obvious to arrive at the claimed amount of water and acid in the surface modified silica ingredient to optimize the catalysis of the surface treatment reaction as taught by Fukuda in modified Shibamoto.
Shibamoto teaches a combination of cationic photo and thermal initiators as explained above, and teaches a cationic thermal initiator within claim 18 and very similar to the elected species (i.e., 4-hydroxyphenylmethylbenzylsulfonium salt, [0164], which only differs from the elected species in that the benzyl group is not connected to the sulfonium via a methylene linking group, also see [0171] for overlapping anions).  However, Hamatsu is also directed to these types of aromatic sulfonium based cationic initiators and teaches that the elected species also provides the cationic initiation functionality desired by Shibamoto (pages 5-6 of the machine translation and formula I from the original Japanese document).  Thus, it would have been obvious to have used the initiators from Hamatsu (including Applicant’s elected species) as the aromatic sulfonium initiators in Shibamoto because they provide the desired cationic initiation functionality desired by Shibamoto.
Shibamoto also discloses that the hardness of the hard coat layer may overlap the range of claim 16 ([0229]).
Modified Shibamoto discloses all the above subject matter.  Shibamoto does not disclose the claimed curl and water contact angle properties, or linear epoxy silane.  
However, Kikuchi is also directed to a hard coat composition with types of ingredients similar to Shibamoto (see abstract, [0064], [0131]) and teaches that silicone leveling agents may provide reduced surface tension to the hard coat (leveling agents being called for by Shibamoto) and suggests silicone leveling agents having D units ([0144]-[0145], thus linear) and with reactive functional groups, e.g., groups that can bond with the hydrolyzable groups and/or epoxy groups of the silsesquioxane ingredients ([0149]-[0152]).  Although the linear silicone leveling agents are never explicitly disclosed as having epoxy groups, Kikuchi teaches that hydroxyl groups will react with epoxy groups (which one of ordinary skill would independently know anyway, [0152]) and teaches that the silsesquioxane resin may have hydroxyl groups ([0066], [0076]-[0077]).  Thus, the same way hydroxyl groups are taught for the leveling agent to react with the epoxy groups in the silsesquioxane, epoxy groups would likewise be obvious for the leveling agent to react with the hydroxyl groups in the silsesquioxane (thereby making the leveling agent a linear epoxy siloxane).  The amount of leveling agent overlaps the amount of linear epoxy silane used in the present application ([0165]).  Thus, it would have been obvious to have used the leveling agents from Kikuchi (e.g., the linear epoxy siloxane discussed above) as the generic leveling agents called for in Shibamoto because they provide reduced surface tension.
In addition to epoxy functional linear siloxane leveling agents being obvious in Shibamoto in view of Kikuchi, Ojima is also directed to hard coat compositions that include silicone based leveling agents (i.e., surfactants that prevent uneven coatings) and teaches that epoxy substituted silicone leveling agents (based on polydimethylsiloxane, which is a linear siloxane polymer as in Kikuchi) provide similar properties to those already desired by Kikuchi in modified Shibamoto ([0338], [0343]-[0354]).  Thus, it would have been additionally obvious to use epoxy substituents in the linear siloxane leveling agents of modified Shibamoto (assuming arguendo that Kikuchi did not already render obvious epoxy substituents in their leveling agents) because Ojima shows that epoxy substituents were a known type of the reactive group already disclosed by Kikuchi that may be added to the linear silicone leveling agents in modified Shibamoto to achieve the same leveling functionality.  
Additionally, as an alternative to the teachings of Kikuchi related to leveling agents, Ojima teaches that linear epoxy siloxane compounds provide an even coating and improved antistaining properties ([0338], [0343]-[0354]) such that it would have been obvious to have used such compound in Shibamoto based on Ojima (instead of Kikuchi).
Shibamoto discloses that the substrate that bears the hard coat layer may be of the same materials as in claim 22 and the substrate and the hard coat layer may have an overlapping thickness compared to claim 22 ([0216], [0229], [0259]-[0271]).  The above amounts of epoxy silsesquioxane and epoxy crosslinking agent from Shibamoto overlap claim 22 ([0159], [0198], also see above) and the above amounts of fluorine methacrylate and fluorinated nanoparticle in modified Shibamoto (via Kim, [0059]-[0064], [0074]-[0082]) overlaps claim 22 and 25.  
Shibamoto teaches that the total amount of curing catalysts (the above photo and thermal initiators) is 0.01-3.0 parts by weight ([0178]).  This range overlaps the range of claim 22 except that the total amount of each initiator (thermal vs photo) is not disclosed.  However, Shibamoto discloses that the catalyst amounts are based on reaction efficiency and therefore the amount of each ingredient within the combined amount of 0.01-3.0 is an art-recognized result effective variable that would have been obvious to optimize to within the claimed ranges as part of the optimization of reaction efficiency.  
Additionally and alternatively, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio (of thermal and photoinitiators within the 0.01-3.0 overall range), a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  See MPEP 2144.05 II A.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Based on the above, equal amounts of the thermal and photo initiators are obvious in modified Shibamoto.
Based on the above, the claimed curl and water contact angle, properties of claims 16 and 22 would be inherent in modified Shibamoto because modified Shibamoto teaches an overlapping type and amount of ingredients for the substrate and hard coat layer (and thickness) compared to the present embodiments that achieve the claimed properties, such that those overlapping embodiments of modified Shibamoto would have the same properties (i.e., properties within the claimed range) as the corresponding overlapping embodiments in the present application.
In addition to the water contact angle property being inherent, it is also obvious based on Kikuchi teaching that a water contact angle overlapping the claimed range of claim 16 provides improved surface slip ([0059].  Thus, it would have been obvious to have provided the hard coat of Shibamoto with the water contact angle of Kikuchi in order to impart improved surface slip.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that the amount of epoxy siloxane in Shibamoto is outside the claimed range but Applicant is referring only to a preferred embodiment in Shibamoto and other portions of Shibamoto still overlap the claimed range (see the rejection above).
Applicant also argues that Shibamoto has a hardness that is distinct from the claimed hardness but Applicant also acknowledges that Shibamoto touches (and the rejection explains overlaps) the claimed hardness, such that it does not appear that the claimed hardness is a point of distinction.
Applicant refers to “synergy” of the claimed invention which appears to be an unexpected results argument, but it is unclear what specific examples and comparative examples Applicant is referring to in order to support this argument, and also the claimed are not commensurate in scope with the data of the present application anyway (in terms of the type and amount of ingredient in the hard coat layer of the examples compared to the scope of the claims).
Applicant refers to the number of references in the rejection but there is nothing wrong with citing 6 references when they each provide compelling motivations for the combination, as in the above rejection.  
Applicant argues that the rejection is based on hindsight but the motivation to arrive at the claimed invention is taken from the cited references and therefore is not based on hindsight.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787